United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued March 16, 2018                     Decided July 27, 2018

                         No. 15-7064

                        BRIEN O. HILL,
                         APPELLANT

                               v.

      ASSOCIATES FOR RENEWAL IN EDUCATION, INC.,
                      APPELLEE


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:12-cv-00823)


    Yongo Ding, appointed by the court, argued the cause as
amicus curiae in support of appellant. With him on the brief
was Anthony F. Shelley, appointed by the court.

    Brien O. Hill, pro se, filed the briefs for appellant.

    Jiyoung Yoon argued the cause and filed the briefs for
appellee.
                               2
    Before: ROGERS, KAVANAUGH* and WILKINS, Circuit
Judges.

    Opinion for the Court filed by Circuit Judge WILKINS.

    Concurring Opinion filed by Circuit Judge WILKINS.

     WILKINS, Circuit Judge: This is an Americans with
Disabilities Act (“ADA”) employment case. Plaintiff Brien
Hill is a single-leg amputee who taught in defendant Associates
for Renewal in Education’s (“ARE’s”) afterschool program.
The District Court granted partial summary judgment for ARE
on two of Hill’s claims, which he now appeals. Three other
claims went to trial, where Hill was awarded damages for
ARE’s failure to accommodate his disability by refusing his
request to teach on a lower floor. The primary issues on appeal
are whether ARE also failed to reasonably accommodate Hill’s
disability by refusing his request for a classroom aide, and
whether ARE’s failures to accommodate Hill’s disability
created a hostile work environment. Hill proceeded pro se in
the District Court and was represented by appointed counsel
for this appeal.

     We affirm the District Court’s conclusion that Hill has not
proffered sufficient undisputed facts for his hostile-work-
environment claim to survive summary judgment. We reverse
as to Hill’s remaining failure-to-accommodate claim, however,
because Hill’s allegations present a triable issue of fact as to
whether ARE violated the ADA when it refused his request for
a classroom aide.




    *
      Judge Kavanaugh was a member of the panel at the time the
case was argued but did not participate in this opinion.
                                 3
                                 I.

                                A.

     The following facts are taken from the parties’
submissions on ARE’s motion for summary judgment and are
undisputed unless otherwise indicated. ARE is a non-profit
that provides care and educational programs to underserved
children and adults in Washington, D.C. It is located in a three-
story building with no elevator, requiring teachers to climb up
and down the stairs “for fire and emergency evacuation drills,
supervised outdoor play and scheduled student lavatory breaks
located on the basement floor.” Supplemental Brief for
Plaintiff (“Pl. Supp.”) 3, Hill v. Assoc. for Renewal in Educ.,
No. 12-cv-823, ECF No. 41. Hill, who wears a leg prosthesis,
was employed by ARE in various capacities until his
employment was terminated in December 2008. As an ARE
teacher and program aide, Hill’s duties included “instructing
participants in the classroom, on field trips or outside activities;
prepar[ing]      and    administer[ing]      overall    classroom
management; counsel[ing] participants on academic and
behavioral challenges, as well as, provid[ing] administrative
and/or clerical support to the administrative personnel.”
Affidavit of La’Troy Bailey (“Bailey Aff.”) ¶ 5, ECF No. 32-
1. Prior to 2007, Hill requested and was granted several
accommodations for his disability, including a request for
assignment to a lower-level classroom.

     In May 2007, Hill fell while walking across the ARE
playground, “severely injur[ing his] amputated stump and
damag[ing his] prosthesis.” Declaration of Brien Hill ¶ 5, ECF
No. 33. Upon returning to work, he requested a classroom aide
for himself and his pregnant co-teacher. Hill also requested
that he be able to continue holding class on the second floor of
the building. These requests were granted until August 27,
                              4
2007, when Hill was reassigned to a classroom by himself on
the third floor and without a classroom aide. Hill alleged that
he “expressed [his] concerns” about this reassignment verbally
on August 31, 2007; that he made a written request to be
“repositioned back to the lower level” and have “the
accommodation of having an Aide assigned to [his]
classroom;” and that he followed up with “daily verbal
request[s]” for these two accommodations throughout the
school year. Declaration of Brien Hill (“Hill Decl.”) ¶¶ 8-10,
ECF No. 10. These accommodations were not provided. Hill
was the only teacher in his program who was not assigned a
classroom aide, and Hill taught more students than any of his
colleagues.

     Around the same period of time, Hill began to have
disciplinary issues at work. On September 1, 2007, Hill’s
duties were changed to a part-time position due to a reduction
in force and due to his “excessive tardiness and inconsistent
call-ins.” Bailey Aff. ¶ 4. His supervisor eventually
recommended Hill’s termination, and on that same day, Hill
submitted a letter to ARE’s Deputy Director of Education
requesting review of the denial of his requests for a classroom
aide and for assignment to a lower floor, among other issues.
Hill was terminated effective December 15, 2008.

                              B.

     Hill filed a pro se complaint against ARE asserting, among
other things, a hostile work environment and several ADA
claims, including failure to accommodate for denying his
requests for a classroom aide and for denying his request to
teach on a lower floor. Compl. ¶¶ 43-78, ECF No. 1. ARE
moved for summary judgment on most of the ADA claims,
arguing that Hill did not actually make the accommodation
requests. ARE did not argue that the accommodations of a
                               5
lower floor or a classroom aide were unreasonable or
unnecessary for Hill to perform the essential functions of his
job, nor did ARE argue that Hill was unqualified for his
position by being physically unable to perform the essential
functions of his job with or without accommodation.

     After receiving the parties’ filings, the District Court
issued an order sua sponte stating that “[t]he record contains no
evidence (or argument) on the third element of plaintiff’s
reasonable accommodation claim,” i.e., “whether or not
plaintiff could perform [his job’s essential] functions with or
without reasonable accommodation.” Order, ECF No. 40, at 1.
The order directed the parties “to supplement the record” and
“advised [Hill] that he should (1) clearly describe the essential
functions of the part-time job he held in September 2007 when
he allegedly began requesting the accommodations at issue and
(2) explain why he needed ‘the accommodation of an Aide’ and
a relocation to a lower level room to perform the essential
functions of the job.’” Id. at 2. Hill responded with a fifteen-
page supplemental submission explaining that “his physical
disability substantially limited his ability to walk for long
distances, stand for long periods of time (as required given that
he supervised his classroom alone), . . . [and] supervise[]
outdoor play and scheduled student lavatory breaks on the
basement floor . . . without the hazard of pain and bruises.” Pl.
Supp. 3. Hill’s supplemental submission also stated that “he
worked alone and suffered a gradual decline in strength and
energy due to injury and fatigue from August ’07 - December
’08,” id. at 4, and that he “performed all the DBA Program
Aide job(s) . . . alone, from August ’07 - December ’08, and
experienced grave hardships in doing so,” id. at 12.

     In response, ARE argued that Hill admitted he was able to
perform the essential functions of his job without
accommodation, “but not without pain.” Supplemental Brief
                               6
for Defendant (“Def. Supp.”) at 3, ECF No. 42. ARE’s
supplemental submission did not argue that Hill was
unqualified for his position or that the requested
accommodations would cause ARE undue hardship. ARE,
which was counseled, argued only that Hill did not make the
accommodation requests and that he did not need the
accommodations of a lower floor or classroom aide because he
could perform the essential functions of his position, just with
“pain.”

     The District Court granted summary judgment for ARE on
Hill’s claims for hostile work environment and failure to
accommodate by refusing to assign him a classroom aide, and
denied summary judgment on Hill’s claim for failure to
accommodate by refusing to assign him to a lower floor. Hill
v. Assoc. for Renewal in Educ., 69 F. Supp. 3d 260, 267-68
(D.D.C. 2014). Regarding the claim for denial of a classroom
aide, the District Court concluded Hill “ha[d] not adduced any
evidence to show that an Aide would have been an effective
means of addressing the limitations imposed by his amputated
leg,” and granted summary judgment because “when an
employee seeks a workplace accommodation, the
accommodation must be related to the limitation that rendered
the person disabled.” Id. at 268 (quoting Adams v. Rice, 531
F.3d 936, 944 (D.C. Cir. 2008)).

     Three of Hill’s ADA claims proceeded to trial. The jury
found for Hill on his failure-to-accommodate claim for ARE’s
refusal to assign him to a classroom on a lower floor, awarding
him compensatory and punitive damages. ARE and Hill both
moved to set aside the verdict, and the District Court denied
both motions. Hill now appeals the District Court’s grant of
summary judgment for ARE on his claims for hostile work
environment and failure to accommodate by denying the
request for a classroom aide.
                               7

                              II.

     This Court reviews a grant of summary judgment de novo,
viewing the “evidence in the light most favorable to the
nonmoving party” and drawing all reasonable inferences in his
or her favor. Minter v. District of Columbia, 809 F.3d 66, 68
(D.C. Cir. 2015) (quoting Breen v. Dep’t of Transp., 282 F.3d
839, 841 (D.C. Cir. 2002)). Summary judgment is appropriate
only if “there is no genuine issue as to any material fact and
that the movant is entitled to judgment as a matter of law,”
meaning that “the evidence is such that a reasonable jury could
return a verdict for the nonmoving party,” Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 247-48 (1986). We follow the
general principle that “[a] document filed pro se is ‘to be
liberally construed.’” Erickson v. Pardus, 551 U.S. 89, 94
(2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

                              A.

     ARE did not raise whether a hostile-work-environment
claim is available under the ADA, a question that this Court has
not yet decided and that we do not reach here. Cf. Lanman v.
Johnson Cty., 393 F.3d 1151, 155-56 (10th Cir. 2004) (joining
three other circuits in holding that the ADA’s incorporation of
language from Title VII shows Congress’s intent to allow
hostile-work-environment claims to proceed under the ADA).
Even assuming that the ADA allows recovery for a hostile
work environment, we affirm the entry of summary judgment
for ARE on this claim. To prevail on a hostile-work-
environment claim, “a plaintiff must show that his employer
subjected him to ‘discriminatory intimidation, ridicule, and
insult’ that is ‘sufficiently severe or pervasive to alter the
conditions of the victim’s employment and create an abusive
working environment.’” Baloch v. Kempthorne, 550 F.3d
                                 8
1191, 1201 (D.C. Cir. 2008) (quoting Harris v. Forklift Sys.,
Inc., 510 U.S. 17, 21 (1993)). The work environment must be
both objectively and subjectively hostile, meaning that a
“reasonable person would find [it] hostile or abusive,” and that
the victim must “subjectively perceive the environment to be
abusive.” Harris, 510 U.S. at 21-22. The “conduct must be
extreme to amount to a change in the terms and conditions of
employment.” Faragher v. City of Boca Raton, 524 U.S. 775,
788 (1998).

     We affirm the dismissal of Hill’s hostile-work-
environment claim because he has not shown that “his
employer subjected him to ‘discriminatory intimidation,
ridicule, and insult . . . sufficiently severe or pervasive to alter
the conditions of [his] employment and create an abusive
working environment.’” Baloch, 550 F.3d at 1201. While a
jury could find that assigning Hill to the third floor and denying
him a classroom aide failed to reasonably accommodate his
disability, these are not the kind of “extreme” conditions that
this Court and the Supreme Court have found to constitute a
hostile work environment. See Faragher, 524 U.S. at 788; cf.
Singletary v. District of Columbia, 351 F.3d 519, 528 (D.C.
Cir. 2003) (concluding that a reasonable factfinder could find
a hostile work environment when the plaintiff was assigned to
a storage room containing brooms and boxes of debris that
lacked heat, ventilation, proper lighting, and a working phone,
and to which plaintiff lacked keys so he was at risk of getting
locked in). The District Court therefore correctly concluded
that a reasonable jury could not return a verdict for Hill on his
hostile-work-environment claim.

                                B.

    The ADA prohibits covered employers from
“discriminat[ing] against a qualified individual on the basis of
                                 9
disability . . . [in the] terms, conditions, and privileges of
employment.” 42 U.S.C. § 12112(a). Discrimination under the
ADA includes “not making reasonable accommodations to the
known physical or mental limitations of an otherwise qualified
individual with a disability.” Id. § 12112(b)(5)(A). The ADA
defines “reasonable accommodation” to include, among other
things, “making existing facilities used by employees readily
accessible to and usable by individuals with disabilities,” and
“the provision of qualified readers or interpreters, and other
similar accommodations for individuals with disabilities.” Id.
§ 12111(9)(A), (B).

      To prevail on a failure-to-accommodate claim, a plaintiff
must show by a preponderance of the evidence (1) that he or
she has a disability under the ADA; (2) that the employer had
notice of the disability; (3) that the plaintiff could perform the
essential functions of the position either with reasonable
accommodation or without it; and (4) that the employer refused
to make the accommodation. See Solomon v. Vilsack, 763 F.3d
1, 9 (D.C. Cir. 2014). The requested accommodation “must be
related to the limitation that rendered the person disabled.”
Adams, 531 F.3d at 944 (quoting Nuzum v. Ozark Auto.
Distribs., Inc., 432 F.3d 839, 848 (8th Cir. 2005)). A plaintiff
“need only show that an ‘accommodation’ seems reasonable on
its face, i.e., ordinarily or in the run of cases. Once the plaintiff
has made this showing, the defendant/employer then must
show special (typically case-specific) circumstances that
demonstrate undue hardship in the particular circumstances.”
U.S. Airways v. Barnett, 535 U.S. 391, 401-02 (2002) (citations
omitted).

     We conclude Hill sufficiently alleged a connection
between his disability and the assistance a classroom aide could
provide while Hill supervised his students to present a triable
issue of fact as to whether ARE’s denial of an aide violated the
                               10
ADA.        The ADA’s purpose in requiring reasonable
accommodations is reducing barriers to employment for
persons with disabilities. Therefore, to be “reasonable” under
the ADA, an accommodation must be related to the disability
that creates the employment barrier and must address that
barrier; the ADA does not make employers responsible for
alleviating any and all challenges presented by an employee’s
disability. See Nuzum, 432 F.3d at 848 (“[T]here must be a
causal connection between the major life activity that is limited
and the accommodation sought.”); Felix v. New York City
Transit Auth., 324 F.3d 102, 107 (2d Cir. 2003) (“Adverse
effects of disabilities and adverse or side effects from the
medical treatment of disabilities arise ‘because of the
disability.’ However, other impairments not caused by the
disability need not be accommodated.”); EEOC’s Interpretive
Guidance on Title I of the Americans with Disabilities Act, 29
C.F.R. Pt. 1630, App. (2016) (“[A]n employer [does not] have
to provide as an accommodation any amenity or convenience
that is not job-related” and “that is not provided to employees
without disabilities.”). Hill satisfied these requirements by
alleging that he experienced a hazard of pain and bruising on
his stump while standing for long periods of time, and by
specifically connecting that hazard to supervising his class
without assistance. Construing Hill’s pro se submissions
liberally and with all reasonable inferences drawn in his favor,
a reasonable jury could find that if ARE provided Hill a
classroom aide as it did for his colleagues, that aide could help
Hill supervise students in the classroom and during outdoor
activities, reducing his need for prolonged standing and
mitigating the alleged “hazard of pain and bruising.” Pl. Supp.
3.

     ARE argues, for the first time on appeal, that a classroom
aide would not be a reasonable accommodation. (Recall that
ARE argued below that Hill did not request these
                               11
accommodations, a losing argument on summary judgment
because Hill introduced documentary and testimonial evidence
of the request). According to ARE, Hill feared only “falling
while walking” or his prosthesis breaking while he was
working, and provided “no evidence as to how an aide would
alleviate this fear” once Hill was assigned to a lower floor.
ARE Br. in Response to Amicus 10-11. ARE now asserts that
“[i]t is unlikely an Aide could prevent a fall.” Id. 11. ARE also
emphasizes that an aide could not help with “problems arising
from staircase climbing,” and that in any event Hill “assured
[his supervisor] that his disability did not affect him while he
worked on the lower level of the facility and did not prevent
him from performing essential job duties there.” Id. 12. ARE
uses some language from the complaint to suggest that Hill
conceded that he did not need an aide if he was moved to a
lower floor, ignoring that the complaint also alleged that Hill
supplied ARE “with medical records attesting to his ability to
perform the essential functions of his job with reasonable
accommodation of his disability (an aide assigned to his
classroom).” Compl. ¶ 32 (emphasis added).

      ARE also fails to view the evidence in the light most
favorable to Hill, as we must at this stage. Keefe Co. v.
Americable Int’l, Inc., 169 F.3d 34, 38 (D.C. Cir. 1999). Hill’s
evidence tended to show not only that he was at risk from
falling while walking long distances or climbing stairs, but also
that he would suffer “pain and bruises” from prolonged
standing while supervising his classroom alone. Hill’s
submission in response to the District Court’s order also stated
that “he worked alone and suffered a gradual decline in strength
and energy due to injury and fatigue from August ’07 -
December ’08,” Pl. Supp. 4, and that he “performed all the
DBA Program Aide job(s) . . . alone, from August ’07 -
December ’08, and experienced grave hardships in doing so,”
id. at 12. Hill’s documentary evidence showed that he
                               12
requested an aide “to keep with [my] daily schedule, which
requires both indoor and outdoor gross motor activities,” Mem.
from Brien Hill to Nykia Washington, ECF No. 22, at 22,
thereby connecting the accommodation request to job functions
that are made difficult and painful by his disability. Construing
this evidence in the light most favorable to Hill, a reasonable
jury could find that Hill’s disability put him at risk of pain and
bruises when standing for long periods of time, that he would
have to stand for long periods of time while supervising his
classroom or outdoor play without an aide to assist him, and
that he did in fact suffer harm “due to injury and fatigue” during
the time he was denied the accommodation of a classroom aide.
See Anderson, 477 U.S. at 248. A reasonable jury could also
conclude that Hill suffered from prolonged standing on his
stump regardless of the floor on which he taught; therefore,
contrary to ARE’s assertions, moving Hill to a lower floor
would not necessarily have resolved his classroom-aide
request.

       ARE’s assertion that Hill did not need the
accommodation of a classroom aide because he could perform
the essential functions of his job without accommodation, “but
not without pain,” Def. Supp. at 3, is unavailing. A reasonable
jury could conclude that forcing Hill to work with pain when
that pain could be alleviated by his requested accommodation
violates the ADA. See Marshall v. Fed. Exp. Corp., 130 F.3d
1095, 1099 (D.C. Cir. 1997) (“We assume without deciding
that if working conditions inflict pain or hardship on a disabled
employee, the employer fails to modify the conditions upon the
employee’s demand, and the employee simply bears the
conditions, this could amount to a denial of reasonable
accommodation, despite there being no job loss, pay loss,
transfer, demotion, denial of advancement, or other adverse
personnel action.”); Gleed v. AT&T Mobility Servs., LLC, 613
F. App’x 535, 538-39 (6th Cir. 2015) (rejecting an employer’s
                                13
argument that providing a chair to an employee who
experienced pain from prolonged standing was not a reasonable
accommodation because “the ADA’s implementing
regulations require employers to provide reasonable
accommodations not only to enable an employee to perform his
job, but also to allow the employee to ‘enjoy equal benefits and
privileges of employment as are enjoyed by . . . similarly
situated employees without disabilities.” (quoting 29 C.F.R.
§ 1630.2(o)(1)(iii))).

      To be clear, we do not decide that the classroom aide
should have been provided as a reasonable accommodation for
Hill’s disability; rather, we conclude only that on this record, a
reasonable jury could have concluded as much. We also note
that this is not a case where Hill’s request for an aide can be
dismissed, as a matter of law, as a request to have someone else
perform one or more essential job functions for him. See, e.g.,
Dark v. Curry Cty., 451 F.3d 1078, 1089 (9th Cir. 2006) (“The
ADA does not require an employer to exempt an employee
from performing essential functions or to reallocate essential
functions to other employees.”); LARSON, EMPLOYMENT
DISCRIMINATION § 154.04[1] (2d ed. 2007) (“[A]n employer is
not required to provide an ‘assistant’ to help an employee with
a disability to perform his or her job” if that assistant is simply
“reassign[ed] essential functions of a job.”). This is because an
employer may be required to accommodate an employee’s
disability by “reallocating or redistributing nonessential,
marginal job functions,” or by providing an aide to enable the
employee to perform an essential function without replacing
the employee in performing that function. 29 C.F.R. Pt. 1630,
App.; see also 42 U.S.C. § 12111(9)(B) (A reasonable
accommodation may include “job restructuring,” the
“provision of qualified readers or interpreters,” and “other
similar accommodations for individuals with disabilities.”); see
also Borkowski v. Valley Cent. Sch. Dist., 63 F.3d 131, 140 (2d
                               14
Cir. 1995). Viewing the evidence regarding Hill’s request for
a classroom aide in the light most favorable to Hill, Minter, 809
F.3d at 68, we understand his request to be for assistance with
class supervision so that he would not have to “stand for long
periods of time (as required given that he supervised his
classroom alone),” Pl. Supp. 3, not a request that an aide
conduct all class supervision in Hill’s stead, particularly since
every teacher but Hill had a classroom aide and ARE had given
Hill such an aide in the past.

                             ***

     We affirm the District Court’s dismissal of Hill’s hostile-
work-environment claim, and we reverse, vacate, and remand
the partial grant of summary judgment on the claim that Hill
was denied the reasonable accommodation of a classroom aide
for further proceedings consistent with this opinion.

                                                    So ordered.
                                1
     WILKINS, Circuit Judge, concurring: I write separately to
note my view that, although we find that the District Court
erred when it granted partial summary judgment on the claim
that Hill was denied the reasonable accommodation of a
classroom aide, it is not absolutely clear that the proper remedy
is to remand for trial.

     As stated above, Hill’s complaint alleged a single cause of
action for failure to accommodate, asserting that ARE failed to
accommodate his request to be placed on a lower floor and that
ARE failed to accommodate his request for a teacher’s aide.
While the District Court granted summary judgment as to the
teacher aide theory, it nonetheless gave Hill wide latitude
during the trial to present evidence and argument to the jury
about the failure to provide an aide. Hill, proceeding pro se,
complained in both opening statement and closing argument
about being placed on the third floor “with no assistance.”
Transcript of Plaintiff Opening Trial Statement at 3, Hill v.
Associates for Renewal in Educ., No. 12-cv-823 (D.D.C.
2015), ECF No. 95; Transcript of Jury Trial at 669, ECF No.
104. Hill also introduced testimony about the duties that aides
provide, id. at 95-96, ECF No. 101, and suggesting that every
teacher had an aide other than him during the 2007-2008 school
year, id. at 288, 293, 318-19, 367-68, ECF No. 102; id. at 553,
556, ECF No. 103. When Hill testified about the pain and
injury he allegedly suffered, he stated numerous times that it
was due to “work[ing] unassisted on the third floor,” id. at 589-
90, so he repeatedly told the jury that the failure to provide him
an aide contributed to his pain and suffering, id. at 562, 626-
27.

    In sum, although ARE was granted summary judgment
with regard to the failure to provide an aide, the District Court
was quite solicitous of Hill in allowing him to present evidence
and argument at trial regarding his classroom-aide claim.
                                 2
Under these circumstances, it seems quite plausible that in
finding for Hill on the reasonable accommodation claim, the
jury took into account any pain and injury Hill suffered due to
the failure to provide him with an aide. Indeed, the jury was
not instructed that the only accommodation request that it could
consider was the failure to move Hill to a lower floor; rather,
the jury was told simply to recompense Hill if it found in his
favor on the failure to accommodate claim, without specifying
which particular accommodation to consider. Id. at 719, 723-
24, ECF No. 104. Further, the jury was instructed that it could
award compensatory damages for “any physical pain or
emotional distress . . . that the plaintiff has suffered in the past.
. . [or] may suffer in the future,” id. at 731 (emphasis added).
Similarly, the jury was instructed that “[i]f you find for the
plaintiff, then you must award the plaintiff a sum of money
which will fairly and reasonably compensate him for all the
damage which he experienced that was proximately caused by
the defendant.” Id. at 730 (emphasis added).

      It is well settled that a party “cannot recover the same
damages twice, even though the recovery is based on two
different theories.” Medina v. District of Columbia, 643 F.3d
323, 326 (D.C. Cir. 2011) (citation omitted). Thus, even if the
District Court erred in granting partial summary judgment, Hill
is not entitled to a windfall of double damages from a second
trial if the jury already compensated him for ARE’s failure to
provide him an aide in the damages award from the first trial.
“[H]e should be made whole for his injuries, not enriched.” Id.;
see also Youren v. Tintic Sch. Dist., 343 F.3d 1296, 1306 (10th
Cir. 2003); Tompkins v. Cyr, 202 F.3d 770, 785 (5th Cir. 2000);
Bender v. City of New York, 78 F.3d 787, 794 (2d Cir. 1996).
It is appropriate to leave it to the District Court to determine, in
the first instance, the proper manner to proceed upon remand,
including whether the remaining failure to accommodate
theory should be dismissed because Hill “has already obtained
                               3
all the relief available to [him].” Ridgell-Boltz v. Colvin, 565
F. App’x 680, 684 (10th Cir. 2014).